Opinion by
Beaver, J.,
The appellant seems to forget that he got a verdict — not much of a verdict it is true but a verdict nevertheless — and *93this is the sufficient answer to the alleged errors of which he complains. He possibly had some right to complain of the amount of the verdict but, inasmuch as there is no allegation of error in regard to the charge of the court as to the question of damages, there is nothing alleged in his specifications of which he has the right to complain, for it is well settled that error which works no injury to the party complaining will not be regarded by an appellate court. Aside from this, however, and viewing the errors assigned as if the verdict had been for the defendant, we can see nothing in any of them of which the plaintiff has a right to complain. He totally misconceives the portion of the charge assigned for error in his first specification. It is difficult to conceive how the paragraph complained of can be tortured into an intimation to the jury “ that the coachman Martz drove rapidly across the track without looking and that nothing to the contrary had been shown. ” The phrase “ nothing to the contrary was shown ” relates exclusively to the rapid driving and has nothing whatever to do with the question of looking. It requires only a simple, common sense reading of this part of the charge to satisfy an impartial mind as to what is meant.
It is true, as alleged in the second specification, that one of the four witnesses called by the defendant did not say that the bell was rung. The other three united in their testimony as to that fact and the fourth said nothing upon the subject. There was, therefore, no disagreement as to that fact. It was not absolutely correct but, under the circumstances, it was not reversibly erroneous.
The portion of the charge complained of in the fourth specification of error is somewhat obscure as to what constitutes contributory negligence but, in the light of what was previously said upon this subject, the jury could not have been misled and in fact were not, for, if they had been influenced in any way by the expression complained of, the verdict must have been for the defendant.
There is nothing in any of the assignments of error, in view of the verdict, requiring further comment and they are all, therefore, overruled.
Judgment affirmed.